t c memo united_states tax_court barbara e seaman petitioner v commissioner of internal revenue respondent docket no filed date barbara e seaman pro_se sandra m jefferson for respondent memorandum opinion chiechi judge this case is before the court on peti- tioner’s motion for summary_judgment that the court has recharacterized as petitioner’s motion for partial summary_judgment petitioner’s motion and respondent’s cross-motion for 1in petitioner’s motion petitioner seeks summary_judgment continued partial summary_judgment respondent’s motion we shall deny petitioner’s motion we shall grant respondent’s motion and we shall sua sponte grant summary_judgment for respondent on the second of the two issues raised in petitioner’s motion the record establishes and or the parties do not dispute the background following petitioner resided in alexandria virginia at the time she filed the petition in this case petitioner and her former husband thomas martin seaman mr seaman married on or about date during petitioner purchased a life_insurance_policy prudential policy on her life from the prudential insurance_company of america prudential that was in force at least throughout the year at issue in this case the prudential policy provides in pertinent part continued on two issues and notes that respondent concedes a third issue see infra note 2in respondent’s motion respondent seeks summary_judgment on the first but not the second of the two issues raised in petitioner’s motion and concedes a third issue arising from one of the determinations that respondent made in the notice_of_deficiency notice that respondent issued to petitioner for her taxable_year thus that third issue is resolved by respon- dent’s concession and not by summary adjudication by the court dividend provisions annual dividends --while this policy is in force other than as extended or reduced paid-up insurance the portion if any of the divisible surplus of the company accruing upon the policy at each policy anni- versary will be determined annually by the board_of directors and will be credited to the policy as a dividend on such anniversary provided all premiums due hereunder have been paid in full to such anniversary and the insured is living at that time notice --there probably will not be any divisible surplus from which to credit any dividend to this policy before the third policy anniversary upon proper written request to the home_office any such dividend may be paid in cash or applied to the reduction of any premium then due or applied at the net_single_premium rate at the insured’s attained age to provide a paid-up life insur- ance addition or left to accumulate with compound interest at the rate authorized from time to time by the board_of directors but not less than 2½ per annum if no other option has been elected within days after the policy anniversary any such dividend will be paid in cash upon proper written re- quest to the home_office any dividend accumula- tions may be withdrawn unless they have been applied to modify any non-forfeiture value as provided in the policy or are required as security for a loan on the policy in the application_for the prudential policy petitioner elected to have dividends accumulate with interest during mr seaman purchased a life_insurance_policy usaa policy on his life from usaa life_insurance_company usaa that was in force at least throughout the usaa policy provides in pertinent part dividends at the end of the second policy year and annually thereafter while in force except as extended term_insurance this policy shall be credited with such share of the divisible surplus of the participating business of the company as may be apportioned thereto by the company or options at the option of the owner each dividend may be a paid in cash or b applied in reduction of any premium then due c applied to provide a participating paid-up addition to the amount of insurance under this policy hereinafter called life addition or d left to accumulate to the credit of this policy with interest as determined by the company at not less than 2½ per annum compounded annually here- inafter called dividend accumulation or e applied to purchase a non-participating one year term_insurance addition hereinafter called term addition payable in event that the insured’s death occurs within one year from the date on which such dividend becomes due but terminating without grace or notice at the end of one year from the due_date of such dividend any option may be elected in the application_for this policy or by written request to the company at its home_office and such election will be effective until re- voked election of any option or revocation thereof shall apply only to dividends becoming due thereafter except that at the option of the owner election of any option may be made retroactive to a dividend due within thirty-one days prior thereto if no dividend option is elected prior to the date a dividend becomes due or within thirty-one days thereaf- ter such dividend will be applied by the company under option d at any time dividend accumulations may be withdrawn in the application_for the usaa policy mr seaman elected to have dividends accumulate with interest on date petitioner and mr seaman divorced pursu- ant to an agreed final decree of divorce petitioner’s divorce decree entered by the district_court for the 285th judicial district bexar county texas petitioner’s divorce decree incorporated by reference an agreement incident_to_divorce that set forth inter alia an agreement on the division of the marital estate petitioner’s property settlement agreement petitioner’s divorce decree provided in pertinent part retirement benefits the court finds that based on barbara edith sea- man’s marriage to thomas martin seaman for eighteen of the twenty years thomas martin seaman served in the united_states army barbara edith seaman is entitled to fifty percent of the disposable military retired pay currently being received by thomas martin seaman and a like percentage of disposable military retired pay which thomas martin seaman shall receive in the future it is ordered and decreed that the u s army pay barbara edith seaman fifty percent of thomas martin seaman’s current and future retired military pay directly beginning with the first payment on date petitioner’s property settlement agreement provided in pertinent part dollar_figure assets awarded to barbara edith seaman barbara edith seaman is awarded the following as her sole and separate_property and thomas martin seaman is divested of all right title interest and claims in and to such property d any and all policies of life_insurance pur- chased during the marriage to include the usaa amaa and prudential policies which insure the life of thomas martin seaman g fifty percent of the disposable mili- tary retired pay currently being received by thomas martin seaman and a like amount of disposable military retired pay which thomas martin seaman shall receive in the future as of the date on which petitioner’s divorce became effec- tive section of title of the united_states_code title defined the term disposable retired pay to which peti- tioner’s divorce decree and petitioner’s property settlement agreement referred that section provided in pertinent part payment of retired or retainer pay in compli- ance with court orders a in this section disposable retired pay means the total monthly retired pay to which a member of an armed force or a uniformed service is entitled less amounts which-- c are properly withheld for federal state or local income_tax purposes if the withholding of such amounts is authorized or required_by_law and to the extent such amounts withheld are not greater than would be authorized if such member claimed all dependents to which he was entitled u s c sec a c supp iv on date congress enacted the national defense authorization act for fiscal_year publaw_101_510 nda act 104_stat_1485 as pertinent here in the nda act con- gress amended section a of title by deleting from that section subparagraph c quoted above nda act sec_555 104_stat_1569 as amended section of title no longer reduces disposable retired pay ie the total monthly retired pay to which a member of an armed force or a uniformed service is entitled by amounts properly withheld for federal state or local income_tax purposes u s c sec a congress made its amendment of section of title applica- ble to divorces that became effective on or after date nda act sec_555 104_stat_1570 we shall refer to disposable retired pay as that term is defined for divorces that became effective prior to date as pre-amendment disposable retired pay we shall refer to disposable retired pay as that term is defined for divorces that became effective on or after date as post-amendment disposable retired pay in date the finance and accounting center of the united_states department of the army afac began making the monthly payments to petitioner that petitioner’s divorce decree and petitioner’s property settlement agreement required and that were equal to percent of mr seaman’s pre-amendment disposable retired pay in the defense finance and accounting service dfas assumed the operations of afac and continued to make such payments to petitioner during the fall of petitioner received a notice to former spouse from dfas dfas notice that notice stated in pertinent part the internal_revenue_service has recently ruled that defense finance and accounting service must with- hold federal_income_tax on amounts received as a divi- sion of retired pay a form 1099r distributions from pensions annuities retirement or profit sharing plans ira’s insurance contracts etc will be issued it will reflect the former spouse’s gross entitlement and federal_income_tax withheld for payments received by former spouses as a division of property for the calendar_year no change is required in the computation of the amount due the former spouse taxes are still allowed as a deduction before dividing the retired pay amounts reflected on the form 1099-r issued to the former spouse will be excluded from the form 1099-r issued to the retiree tentative plans call for first issuing form 1099-r and withholding federal income taxes on property pay- ments paid to former spouses in reproduced literally before dfas implemented the plans that it announced in the dfas notice inter alia to withhold federal_income_tax tax on amounts to which a former spouse is entitled as a division of retired pay neither dfas nor afac withheld tax from the monthly payments that each made to petitioner pursuant to petitioner’s divorce decree and petitioner’s property settlement request around early dfas implemented certain of the plans that it announced in the dfas notice and inter alia began withholding_tax on the monthly amounts of pre-amendment dispos- able retired pay to which petitioner is entitled under peti- tioner’s divorce decree and petitioner’s property settlement agreement during petitioner was entitled to monthly amounts of pre-amendment military retired pay totaling dollar_figure during that year dfas paid her that total amount less dollar_figure the tax that dfas withheld on that total amount dfas also implemented certain of the other plans that it announced in the dfas notice and inter alia issued to peti- tioner form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for her taxable_year petitioner’s form 1099-r that form showed dollar_figure as both gross distribution and taxable_amount and dollar_figure as federal_income_tax withheld prudential issued to petitioner form 1099-int interest_income form 1099-int for her taxable_year petitioner’s prudential form 1099-int with respect to the interest for that year on any dividend accumulations under petitioner’s prudential policy that form showed dollar_figure as interest_income interest on petitioner’s prudential policy dividend accumu- lations usaa issued to petitioner form 1099-int for her taxable_year petitioner’s usaa form 1099-int with respect to the interest for that year on any divided accumulations under peti- tioner’s usaa policy that form showed dollar_figure as interest_income interest on petitioner’s usaa policy dividend accumulations petitioner timely filed a tax_return for her taxable_year petitioner’s return in that return petitioner did not include in her gross_income the dollar_figure that dfas showed as both gross distribution and taxable_amount in petitioner’s form 1099-r the dollar_figure of interest on petitioner’s prudential policy dividend accumulations that prudential showed in petitioner’s prudential form 1099-int and the dollar_figure of interest on petitioner’s usaa policy dividend accumulations that usaa showed in petitioner’s usaa form 1099-int in petitioner’s return petitioner did not claim as tax withheld the dollar_figure that dfas showed as federal_income_tax withheld in petitioner’s form 1099-r in the notice that respondent issued to petitioner for her taxable_year respondent determined inter alia to include in petitioner’s gross_income the dollar_figure that dfas showed as both gross distribution and taxable_amount in petitioner’s form 1099-r the dollar_figure of interest on peti- tioner’s prudential policy dividend accumulations that prudential showed in petitioner’s prudential form 1099-int and the dollar_figure of interest on petitioner’s usaa policy dividend accumulations that usaa showed in petitioner’s usaa form 1099-int in the notice that respondent issued to petitioner for her taxable_year respondent also increased the total payments of tax shown in petitioner’s return by dollar_figure the amount that dfas showed as federal_income_tax withheld in petitioner’s form 1099-r discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we consider initially the first of the two issues raised in petitioner’s motion and the only issue raised in respondent’s motion namely whether petitioner must include in her gross_income for her taxable_year the dollar_figure that dfas showed as both gross distribution and taxable_amount in petitioner’s form 1099-r the parties agree and we conclude that there is no genuine issue of material fact regarding that issue 3in the notice respondent rounded all amounts 4all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all section refer- ences are to the internal_revenue_code in effect for the year at issue 5petitioner contends that when dfas began withholding_tax from the amount to which she is entitled under petitioner’s divorce decree and petitioner’s property settlement agreement it also began calculating the amount to which she is entitled under that divorce decree and property settlement agreement a sec_50 continued the united_states court_of_appeals for the fourth circuit_court of appeals in which an appeal in this case would nor- mally lie and this court have addressed the precise issue presented here 359_f3d_352 4th cir affg tcmemo_2002_198 in 359_f3d_352 the taxpayer took substantially the same position that petitioner takes here the taxpayer maintained there that the term disposable retired pay used in the divorce decree in question was calculated after tax was withheld and that therefore the taxpayer should not be taxed upon the amount of such dispos- able retired pay to which the taxpayer was entitled under that divorce decree in rejecting the taxpayer’s position the court_of_appeals stated pfister does not contend that her ex-husband’s military retirement pay is not a pension rather based upon pfister’s flawed interpretation of the definition of disposable retired pay pfister contends that she is statutorily entitled to her portion of her former husband’s retirement pay without any_tax liability pfister’s argument is without merit continued percent of mr seaman’s post-amendment disposable retired pay rather than percent of mr seaman’s pre-amendment disposable retired pay resolution of petitioner’s contention is not material to our resolution of the issue presented in any event that contention is rejected by the dfas notice that petitioner received in the fall of that notice stated in pertinent part no change is required in the computation of the amount due the former spouse taxes are still allowed as a deduction before dividing the retired pay essentially pfister argues that because disposable retired pay by definition is calculated after taxes are withheld it should not be taxed upon payment to the retiree’s spouse or former spouse implicit in that argument is pfister’s contention that she is not the owner of one-half of her former hus- band’s retirement pay therefore the issue becomes whether pfister owns her portion of her ex-husband’s retirement pay we hold that pfister is the owner of one-half of her former husband’s retirement pay and she is there- fore liable to pay the income_tax deficiency it is well established that military retirement payments are gross_income to the party who owns the right to those payments pursuant to the division of property in a divorce moreover as the tax_court noted i t is axiomatic in federal tax law that income is taxable to the legal owner of the property producing the income pfister provides no theory on which to contradict this conclusion accord- ingly we conclude that the tax_court properly deemed pfister to be the owner of one-half of her former husband’s military retirement pay citations omit- ted pfister v commissioner supra pincite we conclude that the holding of the court_of_appeals and its rationale underlying that holding in 359_f3d_352 which were based upon this court’s holding and its rationale underlying that holding in pfister v commissioner tcmemo_2002_198 are controlling in the instant case on the record before us we find that pursuant to petitioner’s divorce decree and petitioner’s property settlement agreement petitioner is the owner of percent of mr seaman’s disposable retired pay on that record we hold that the dollar_figure that dfas showed as both gross distribution and taxable_amount in petitioner’s form 1099-r is includible in petitioner’s gross_income for her taxable_year we consider now the second issue raised in petitioner’s motion namely whether the dollar_figure of interest on peti- tioner’s prudential policy dividend accumulations that prudential showed in petitioner’s prudential form 1099-int and the dollar_figure of interest on petitioner’s usaa policy dividend accumulations that usaa showed in petitioner’s usaa form 1099-int are includible in petitioner’s gross_income for her taxable_year in petitioner’s motion petitioner alleges that in order to have been able to withdraw during the interest on petitioner’s prudential policy dividend accumulations and the interest on petitioner’s usaa policy dividend accumulations she was required to surrender the prudential policy and the usaa policy as a result according to petitioner her control_over the receipt of such interest during was subject_to a sub- stantial limitation or restriction in respondent’s response to petitioner’s motion respon- 6we note that in the notice that respondent issued to peti- tioner for her taxable_year respondent increased the total payments of tax shown in petitioner’s return by dollar_figure the amount that dfas showed as federal_income_tax withheld in petitioner’s form 1099-r dent’s response respondent alleges that petitioner was able to withdraw during the interest on petitioner’s prudential policy dividend accumulations and the interest on peti- tioner’s usaa policy dividend accumulations without surrendering the policies in question however respondent maintains in that response that in order to establish that allegation testimony from a representative of the insurance_companies is necessary thus according to respondent a genuine issue of material fact exists concerning whether the petitioner could have withdrawn the interest in without surrendering the life_insurance policies in petitioner’s reply to respondent’s response petitioner’s reply petitioner modifies her position in petitioner’s motion that she was required to surrender the policies in question in order to have withdrawn during the interest on peti- tioner’s prudential policy dividend accumulations and the interest on the usaa policy dividend accumulations in peti- tioner’s reply petitioner acknowledges that surrendering those policies was not the only way for her to have been able to make such withdrawals of such interest in that reply petitioner concedes that there are provisions under which dividends can be withdraw n with the associated interest however according to petitioner while dividends can be withdrawn with the associated interest the reverse is not true interest cannot be withdrawn without withdrawing dividends that means in petitioner’s case that in order to withdraw all of the interest earned in petitioner would have had to request in writing the withdrawal of all the dividends accumulated since the inception of the poli- cies in order to withdraw the interest of dollar_figure and dollar_figure respectively petitioner would have had to either surrender the policies for their cash_value of dollar_figure and dollar_figure respectively or withdraw all of the dividends accumulated over more than years amounting to dollar_figure and dollar_figure on the prudential and usaa policies respectively petitioner proposes that the restrictions on the with- drawal of the interest are sufficiently substan- tial in respondent’s reply to petitioner’s reply respondent’s reply respondent asserts in pertinent part petitioner makes two factual misstatements concerning the terms of the insurance policies first the insur- ance policies do not explicitly or implicitly state that the petitioner must surrender the insurance poli- cies in order to obtain interest on the accumulated dividends second the insurance policies do not explicitly or implicitly state that the petitioner must withdraw all of the accumulated dividends for the entire term of the policies in order to withdraw any of the interest on the accumulated dividends there is absolutely nothing in the insurance policies in support of the petitioner’s erroneous factual statements respondent maintains in respondent’s reply that a trial is necessary in order to show that petitioner’s contentions as to the circumstances under which she was able to withdraw during the interest at issue are wrong thus according to respon- dent there is a genuine issue of material fact not only as to whether petitioner was able to withdraw during the interest at issue without surrendering the policies in question but also as to whether petitioner was required to withdraw all of the respective dividend accumulations under those policies in order to have been able to make such withdrawals of such interest we disagree the prudential policy provides in pertinent part annual dividends --while this policy is in force the portion if any of the divisible surplus of the company accruing upon the policy at each policy anniversary will be determined annually by the board_of directors and will be credited to the policy as a dividend on such anniversary upon proper written request to the home_office any such dividend may be paid in cash or left to accumulate with compound interest at the rate authorized from time to time by the board_of directors but not less than 2½ per annum upon proper written request to the home_office any dividend accumulations may be withdrawn the usaa policy provides in pertinent part dividends at the end of the second policy year and annually thereafter this policy shall be cred- ited with such share of the divisible surplus of the participating business of the company as may be appor- tioned thereto by the company options at the option of the owner each dividend may be a paid in cash or d left to accumulate to the credit of this policy with interest as determined by the company at not less than 2½ per annum compounded annually here- inafter called dividend accumulation or at any time dividend accumulations may be withdrawn we find no ambiguity in the respective above-quoted provi- sions of the prudential policy and the usaa policy as to whether petitioner was able to withdraw during the respective amounts of interest at issue without surrendering those policies we find those respective provisions to be clear they allowed petitioner to make such withdrawals of such interest without surrendering those policies we conclude that there is no genuine issue of material fact as to whether petitioner was able to withdraw during the interest on petitioner’s pruden- tial policy dividend accumulations and the interest on petitioner’s usaa policy dividend accumulations without surren- dering the policies in question in contrast we find an ambiguity in the respective above- quoted provisions of the prudential policy and the usaa policy as to whether petitioner was required to withdraw during all of the respective dividend accumulations under those policies in order to have withdrawn during that year the interest at issue thus we agree with respondent that there is a genuine issue of fact with respect to that question however we disagree with respondent that resolution of that genuine issue of fact is material to our determination of whether the interest on petitioner’s prudential policy dividend accumulations and the interest on petitioner’s usaa policy dividend accumulations are includible in petitioner’s gross_income for her taxable_year that is because our determination of whether such interest is so includible does not depend upon the resolution of that genuine issue of fact we conclude that there is no genuine issue of material fact as to whether petitioner was required to withdraw during all of the respective dividend accumulations under the prudential policy and the usaa policy in order to have withdrawn during that year the interest at issue having concluded that there is no genuine issue of material fact with respect to our determination of the second issue presented in petitioner’s motion namely whether the interest at issue is includible in petitioner’s gross_income for her taxable_year we shall now address that issue in resolving it we turn to certain regulations under sec_61 and sec_451 for guid- ance as pertinent here regulations under sec_61 provide sec_1_61-7 interest -- a in general as a gen- eral rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable for rules determining the taxable_year in which interest including interest accrued or constructively received is included in gross_income see sec_451 and the regulations thereunder 7respondent maintains that if we were to conclude as we have that there is no genuine issue of material fact as to the withdrawal of interest under the policies in question respondent is entitled to summary_judgment on whether the interest at issue under those policies is includible in petitioner’s gross_income for her taxable_year in support of that position respondent relies on certain regulations under sec_61 and sec_451 and 39_tc_1055 discussed below see infra note d interest on life_insurance where accrued interest on unwithdrawn insurance_policy divi- dends is credited annually and is subject_to withdrawal annually by the taxpayer such interest credits consti- tute gross_income to such taxpayer as of the year of credit however if under the terms of the insurance_policy the interest on unwithdrawn policy dividends is subject_to withdrawal only on the anniversary date of the policy or some other date specified therein then such interest shall constitute gross_income to the taxpayer for the taxable_year in which such anniversary date or other specified date falls as pertinent here regulations under sec_451 provide sec_1_451-2 constructive receipts of income -- a general_rule income although not actually reduced to a taxpayer’s possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time or so that he could have drawn upon it during the taxable_year if notice of intention to withdraw had been given however income is not constructively received if the taxpayer’s control of its receipt is subject_to sub- stantial limitations or restrictions in the case of interest dividends or other earnings whether or not credited payable in respect of any deposit or account in a bank building and loan association savings and loan association or similar institution the following are not substantial limitations or re- strictions on the taxpayer’s control_over the receipt of such earnings a requirement that the earnings may be with- drawn only upon a withdrawal of all or part of the deposit or account b examples of constructive receipt accrued interest on unwithdrawn insurance_policy dividends is gross_income to the taxpayer for the first taxable_year during which such interest may be withdrawn by him in 39_tc_1055 we consid- ered inter alia the precise issue presented in the instant case the pertinent provisions of the respective insurance policies involved in cohen are materially the same as the perti- nent provisions of the respective policies involved here in cohen v commissioner supra we applied the above-quoted respec- tive regulations under sec_61 and sec_451 in determining whether the respective amounts of interest on certain dividend accumula- tions under the insurance policies involved there were includible in the gross_income of the taxpayer for the taxable_year in which such interest was credited or earned in holding that such amounts of interest were so includible we stated with regard to amounts earned by petitioner on dividends left on deposit with the respective insurance_companies we find that such amounts are properly denoted as interest and upon the periodic crediting of such interest to the account of the petitioner by the respective insurance_companies was subject_to his 8one of the policies involved in 39_tc_1055 provided in pertinent part under the accumulation plan dividends are retained by the company and accumulated at interest compounded yearly the accumulation may be withdrawn within thirty-one days after the end of any policy year during the whole of which this policy shall have been in force id pincite another of the policies involved in cohen provided in pertinent part surplus distributions policyholder dividends may be left on deposit with the company to accumulate with interest payable with proceeds of the policy or withdrawable in cash on demand id pincite the remaining policy involved in cohen provided in pertinent part each dividend at the option of the owner shall be left with the company to accumulate with interest and payable at maturity or on demand id pincite unfettered right to withdraw it each insurance_policy listed three types of options as to the payment of dividends earned petitioner elected the same type of option with respect to each policy and the class of option so chosen provided that he could leave the dividends on deposit with the companies to earn inter- est at a fixed rate per annum the options provided in addition that the accumulations of dividends and inter- est earned thereon were withdrawable in cash on de- mand by the insured see sec_1_61-7 as amended income_tax regs these factors lead us to the conclusion that the interest so credited to petitioner’s account from the date of purchase of the policies to but not including was constructively received by him during each of the years in which he owned the policies fn ref omitted cohen v commissioner supra pincite4 we conclude that our holding and our rationale underlying that holding in cohen v commissioner supra are controlling in the instant case on the record before us we find that the dollar_figure of interest on prudential policy dividend accumula- tions that prudential showed in petitioner’s prudential form 1099-int and the dollar_figure of interest on usaa policy dividend accumulations that usaa showed in petitioner’s usaa form 1099-int are includible in petitioner’s gross_income for her taxable_year we conclude that respondent is entitled as a matter of law to summary adjudication on the issue of whether such interest is so includible we shall sua sponte grant 9respondent agrees that cohen v commissioner supra controls the resolution of whether the interest at issue here is includible in petitioner’s gross_income summary_judgment for respondent on that issue we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and respondent’s concession an order denying petitioner’s mo- tion and granting respondent’s motion will be issued and decision will be entered under rule
